MARTIN, District Judge.
No evidence was taken in this case. It rests solely upon the exhibit, which consists of a round piece of wood pulp upon which is printed a German verse and the name and advertisement of a dealer in beers, circular in form and designed for use as a beer mat. It was assessed under paragraph 433 ás a manufacture of pulp at 35 per cent, ad valorem. It is apparent from the exhibit that it has been advanced through processes of manufacture into a completed commercial article and adapted for a practical use. The printing thereon is incidental.
I concur in the opinion of the Board of General Appraisers, and affirm its decision.